Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.151 Filed 03/31/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MACHELLE PEARSON, MARIA
SHELDON, and RACHELL
GARWOOD, on behalf of themselves
and others similarly situated,

                  Plaintiffs,

                                             Case No. 19-10707
v.                                           District Judge Victoria A. Roberts

MICHIGAN DEPARTMENT OF
CORRECTIONS, et al.

                  Defendants.

-AND-

REBECCA SMITH, on behalf of
herself and others similarly situated,

                  Plaintiffs,
                                             Case No. 19-10771
v.                                           District Judge Victoria A. Roberts

CORIZON HEALTH, INC., et al

                  Defendants.

      ________________________________/

     ORDER: [1] GRANTING PLAINTIFFS’ MOTION FOR ORDER
      GRANTING LEAVE TO REOPEN CASE TO FILE AMENDED
     COMPLAINT [ECF No. 118] and [2] DENYING DEFENDANTS’
           MOTIONS TO STRIKE [ECF No. 119 and 121]



                                         1
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.152 Filed 03/31/21 Page 2 of 9




   I.     INTRODUCTION

        Machelle Pearson (“Pearson”), Maria Sheldon (“Sheldon”), and Rachel

Garwood (“Garwood”) (collectively, “Plaintiffs”) are either current or former

inmates at the Women’s Huron Valley Correctional Facility (“WHV”). They

filed this civil rights class action under 42 U.S.C. § 1983.

        Plaintiffs challenge what they describe as inhumane, dangerous, and

unconstitutional conditions endured by women incarcerated at WHV. These

conditions, they allege, led to an outbreak of Sarcoptes scabiei (“scabies”)

which caused several women to become infected and left many more

exposed. Plaintiffs say that despite their grievances, Defendants failed to

provide access to adequate medical care and resources to properly

examine, test, and treat the women, which allowed the infestation to spread.

Plaintiffs’ claimed damages include unbearable itching, pain, scarring,

infections and mental anguish.

        Corizon Health Inc. (“Corizon”), Dr. Jeffrey Bomber (“Bomber”), Wayne

State University (“WSU”), Dr. James Blessman (“Blessman), Dr. Carmen

McIntyre (“McIntyre”), the Michigan Department of Corrections (“MDOC”)

and its employees (“MDOC Employee Defendants”) filed Motions to Dismiss.

On September 4, 2020, the Court granted the motion. [ECF No. 112].



                                       2
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.153 Filed 03/31/21 Page 3 of 9




      Then, the Court found that Wayne State and the MDOC had Eleventh

Amendment immunity and dismissed the claims against them with prejudice.

However, the Court dismissed the claims against individual WSU

Defendants and Corizon Defendants without prejudice. The Court also

dismissed Plaintiffs’ complaint against the MDOC Employee Defendants

without prejudice because it failed to put MDOC Employee Defendants on

notice of the nature of the specific claims against them. In doing so, the Court

permitted Plaintiffs to “seek leave to reopen this case to file a second

amended complaint that complies with this Order within 21 days of entry of

this Order.” The Court also instructed Plaintiffs that if they refile, they must

“set forth counts and allegations that are specific and which put each

Defendant on notice concerning the misconduct alleged against that

Defendant, and that demonstrates Plaintiffs’ entitlement to relief against that

Defendant.”

      On September 25, 2020, Plaintiffs filed an amended complaint. It

named additional defendants and added specific allegations, but Plaintiffs

neglected to seek leave to reopen the case to file the complaint. [ECF No.

114]. Five days later, after defense counsel pointed out Plaintiffs’ omission,

Plaintiffs filed their motion for a nunc pro tunc order for leave to reopen the

case to file an amended complaint. [ECF No. 116]. The Court struck that

                                       3
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.154 Filed 03/31/21 Page 4 of 9




motion and Plaintiffs filed a corrected motion for nunc pro tunc order on

October 8, 2020. [ECF No. 118]. Plaintiffs say that they failed to seek leave

before filing their amended complaint due to an “unfortunate oversight” in

their reading of the Court’s September 4, 2020 Order.

         In October 2020, Defendants MDOC, Shawn Brewer, Heidi

Washington, Corizon, Russell Marlan, Kenneth Mckee, Lloyd Rapelje, Lia

Gulick, Marti Kay Sherry, David Johnson, Karri Osterhout, Jeremy Howard,

McIntyre, Blessman, and Bomber (collectively, “MDOC Defendants”) filed a

motion to strike Plaintiffs’ amended complaint. [ECF No. 119]. On the

following day Defendants Corizon Health Inc, Craig Hutchinson, Jeffrey

Bomber, Robert Lacy, Keith Papendick and Rickey Coleman (collectively,

“Corizon Defendants”) (MDOC and Corizon Defendants Collectively,

“Defendants”) filed a similar motion to strike Plaintiffs’ amended complaint.

[ECF No. 121]. All Defendants oppose Plaintiff’s nunc pro tunc request.

[ECF No. 122 and 123].

   II.     DISCUSSION

           A. The Court Grants Plaintiffs’ Motion for Leave

         Plaintiffs seek leave to reopen their case and file an amended

complaint, arguing: (1) their failure to seek leave was merely a technical


                                      4
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.155 Filed 03/31/21 Page 5 of 9




oversight which a nunc pro tunc order is designed to remedy; (2) Under Rule

15 of the Federal Rules of Civil Procedure, leave to amend should be “freely

granted” when justice so requires; and (3) their amended complaint cured

the deficiencies identified in the Court’s September 4 Order by providing

additional details which place each defendant on notice concerning the

misconduct alleged against that Defendant.

      Defendants argue that because Plaintiffs failed to seek leave before

the Court’s deadline expired, they must demonstrate both good cause and

excusable neglect before the Court can grant leave to reopen the case. They

say Plaintiffs failed to do so.

      The Court has broad discretion to manage its calendar and affairs.

Under Federal Rule of Civil Procedure 6(b), the Court may accept a late

filing if a party’s delay was the result of “excusable neglect.” See Fed. R.

Civ. P 6(b)(B). In determining excusable neglect the Court balances five

factors: “(1) the danger of prejudice to the nonmoving party, (2) the length

of the delay and its potential impact on judicial proceedings, (3) the reason

for the delay, (4) whether the delay was within the reasonable control of the

moving party, and (5) whether the late-filing party acted in good faith.”

Nafziger v. McDermott Int'l, Inc., 467 F.3d 514, 522 (6th Cir. 2006) (citing



                                       5
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.156 Filed 03/31/21 Page 6 of 9




Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380,

395, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993)).

      Despite the Plaintiffs’ procedural defect, the Court accepts their

amended complaint. The Nafziger factors weigh in their factor. The Court

granted Plaintiffs permission to file an amendment in its September 4

Order. Plaintiffs timely filed an amended complaint – they just failed to seek

leave. Plaintiffs’ delay had absolutely no effect on judicial proceedings.

Additionally, accepting Plaintiffs’ amended complaint does not prejudice

Defendants because it will “do no harm to the [Defendants] except

require[e] [them] to prove their case.” Lacey v. Sitel Corp., 227 F.3d 290,

293 (5th Cir. 2000) (quoting Gen. Tel. Corp. v. Gen. Tel. Answering Serv.,

277 F.2d 919, 921 (5th Cir. 1960)).

      In considering the meaning of ‘excusable neglect’, the Supreme Court

stated that “inadvertence, ignorance of the rules, or mistakes construing the

rules do not usually constitute ‘excusable’ neglect.” Pioneer 507 U.S. at

392. Contrary to Defendants’ suggestion, excusable neglect under Rule

6(b) “is not limited strictly to omissions caused by the circumstances

beyond the control of the movant.” Id. The concept of “excusable neglect” is

an elastic one, meaning the trial court should use the term as applied to the

specific facts of each case and should reach an equitable result. Id. at 389.
                                      6
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.157 Filed 03/31/21 Page 7 of 9




      Finally, although the delay was within the reasonable control of

Plaintiffs’ counsel, there is nothing to suggest that they acted in bad faith.

      The most equitable result here is for this Court to allow the Plaintiffs’

motion. It does so.

         B. The Court Denies Defendants’ Motions to Strike

      Defendants asks the Court to strike Plaintiffs’ amended complaint

pursuant to Federal Rule of Civil Procedure 15 because it would not survive

a 12(b)(6) motion to dismiss and would be futile. They bill their motions as

Rule 12(f) motions to strike but improperly rely on Rule 15, which addresses

amended and supplemental pleadings. The Court evaluates motions to strike

under Fed. R. Civ. P 12(f).

      Rule 12(f) states that “the court may strike from a pleading…any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P

12(f). Courts generally disfavor motions to strike and infrequently grant them.

Operating Engineers Loc. 324 Health Care Plan v. G & W Const. Co., 783

F.3d 1045, 1050 (6th Cir. 2015). A “motion to strike should be granted only

when the pleading to be stricken has no possible relation to the controversy.”

Brown & Williamson Tobacco Corp. v. U.S., 201 f.2D 819, 822 (6th Cir.

1953). Defendants fail to meet this high burden.


                                       7
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.158 Filed 03/31/21 Page 8 of 9




            1. The Amended Complaint Satisfies Rule 8

      The notice pleading requirement of Fed. R. Civ. P. 8(a)(2) requires

Plaintiffs to put Defendants on notice of the nature of the specific claims

against them.

      Defendants say that Plaintiffs’ amended complaint makes general and

vague complaints against all Defendants. The Court reviewed the amended

complaint. Plaintiffs sufficiently satisfy Rule 8 by making clear statements as

to how they believe each Defendant committed gross negligence and/or

violated the Eighth and Fourteenth Amendments. Plaintiffs set forth a

sufficient factual basis with respect to each individual Defendant.

            2. High Level Officials Argument

      Defendants argue that Plaintiffs’ allegations against certain high level

MDOC Employees — under a respondeat superior theory of liability — is not

cognizable under 42 U.S.C. § 1983. These defendants are: Director

Washington, Deputy Director McKee, Assistant Deputy Director Bush,

Deputy Director Gulick, Physical Plant Division Administrator Vallad, and

Defendant Moore. Thus, they say, it would be futile for the Court to grant

Plaintiffs leave to amend.




                                      8
Case 2:19-cv-10771-VAR-EAS ECF No. 25, PageID.159 Filed 03/31/21 Page 9 of 9




         The Court reviewed the amended complaint and finds that Plaintiffs

allege personal knowledge or the failure to act or take corrective measures

to prevent the spread of mold at WHV, and the existence of a custom of

tolerance or acquiescence of federal rights violations. See Burgess v.

Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing the standard for municipal

liability). Accordingly, the amended complaint pleads the requisite elements

of a claim under § 1983 against these defendants.

  III.     CONCLUSION

         The Court GRANTS Plaintiffs’ Motion for Leave and DENIES

Defendants’ Motions to Strike.

         ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: March 31, 2021




                                      9
